     Case 2:20-cv-01529-KJM-DMC Document 11 Filed 03/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNA MARIE WILL                                 No. 2:20-CV-1529-KJM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    ERIC CLAY, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. On

18   December 8, 2020, the Court directed Plaintiff to show cause why sanctions should not be

19   imposed for failure to effect timely service of process. See ECF No. 7. A review of the docket

20   reflects that Defendants have appeared in the action by way of their answer filed on January 27,

21   2021. See ECF No. 9. The order to show cause is, therefore, discharged.

22                  IT IS SO ORDERED.

23

24   Dated: March 25, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
